                                   Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 1 of 12
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and Address):   Telephone No.:        858-720-8900                          FOR COURT USE ONLY

  Stephen S. Korniczky (SBN 135532)
  Sheppard, Mullin, Richter & Hampton, LLP
  12275 El Camino Real, Suite 200
  San Diego, CA 92130
                                                                                 ref. No. or File No.
  ATTORNEY FOR (NAME):         Continental Automotive Systems, Inc.                                      64DR-285202
  Insert name of court, judicial district or branch court, if any:

  United States District Court, Northern District of California
  Northern District of California
  450 Golden Gate Avenue
  San Francisco, CA 94102

  PLAINTIFF:
  CONTINENTAL AUTOMOTIVE SYSTEMS, INC.

  DEFENDANT



                                                                                                          I
  AVANCI, LLC, et al


               PROOF OF SERVICE                                                       I   TIME              DEPT/DIV
                                                                                                                       I   CASE NUMBER
                                                                                                                                         19-cv-2520-NC


                                                                     UNITED STATES DISTRICT COURT
                                                                        DECLARATION OF SERVICE
I, THE UNDERSIGNED, DECLARE UNDER PENAL1Y OF PERJURY THAT I WAS ON THE DATE HEREIN REFERRED TO OVER
THE AGE OF 18 YEARS AND NOT A PAR1Y TO THE WITHIN ENillLED ACTION. I SERVED THE FOLLOWING DOCUMENT(S)
OR TRUE COPIES THEREOF WITH ALL EXHIBITS:
SEE ATTACHED LIST OF DOCUMENTS SERVED




         ON:      NOKIA OF AMERICA CORPORATION
         AT:     251 Little Falls Drive
                 Wilmington, DE 91808



   MANNER OF SERVICE: In compliance with Federal Code of Civil Procedure.
'. Personal Service - By personally delivering copies of documents stated above.

 DATE AND TIME OF DELIVERY: 5/13/2019 2:30:00 PM
 PERSON SERVED: Lynanne Gares - Person Authorized to Accept



 FEE FOR SERVICE:                   $225.00                                       I declare under penalty of perjury under the laws of the
                                                                                  State of California that the foregoing information contained
 Not a Registered California Process Server
                                                                                  in the return of service and statement of service fees is true
 County:
                                                                                  and correct and that this declaration was executed on
 Registration No.                                                                 Tuesday, May 28, 2019
 American Messenger Service, Inc.
:. 420 Spruce Street, Suite B
 San Diego, CA 92103
 (619) 278-0891                                                                    Signature:


                                                                                                                                                   521631
                                                                          PROOF OF SERVICE
           Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 2 of 12

            United States District Court, Northern District of California
                          Northern District of California
         CONTINENTAL AUTOMOTIVE SYSTEMS, INC. vs. AVANCI, LLC, et al
                                   19-cv-2520-NC
                                                                            521631

SUMMONS IN A CIVIL ACTION

COMPLAINT FOR BREACH OF FRAND COMMITMENTS AND VIOLATIONS OF ANTITRUST AND UNFAIR
COMPETITION LAWS

CIVIL COVER SHEET

PLAINTIFF'S FRCP 7.1 CORPORATE DISCLOSURE STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
INTERESTED ENTITIES OR PERSONS

ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR DEADLINES

CIVIL STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS

STANDING FOR ALL JUDGES OF THE NORTHERN DISTRICT OF CALIFORNIA

STANDING ORDER REGARDING CASE MANAGEMENT IN CIVIL CASES

SETTLEMENT CONFERENCE STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS
                                  Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 3 of 12
 ATIORNEY OR PARTY WITHOUT ATIORNEY {Name, State Bar number, and Address):   Telephone No.:        858-720-8900                            FOR COURT USE ONLY

 Stephen S. Korniczky {SBN 135532)
 Sheppard, Mullin, Richter & Hampton, LLP
 12275 El Camino Real, Suite 200
 San Diego, CA 92130
                                                                                ref. No. or File No.
 ATIORNEY FOR (NAME):         Continental Automotive Systems, Inc.                                      64DR-285202
 Insert name of court, judicial district or branch court, if any:

 United States District Court, Northern District of California
 Northern District of California
 450 Golden Gate Avenue
 San Francisco, CA 94102

 PLAINTIFF:
 CONTINENTAL AUTOMOTIVE SYSTEMS, INC.

 DEFENDANT
 AVANCI, LLC, et al


              PROOF OF SERVICE                                                       I   TIME            I   DEPT/DIV

                                                                                                                        I
                                                                                                                            CASE NUMBER
                                                                                                                                          19-cv-2520-NC


                                                                    UNITED STATES DISTRICT COURT
                                                                      DECLARATION OF SERVICE
I, THE UNDERSIGNED, DECLARE UNDER PENALTY OF PERJURY THAT I WAS ON THE DATE HEREIN REFERRED TO OVER
THE AGE OF 18 YEARS AND NOT A PARTY TO THE WITHIN ENillLED ACTION. I SERVED THE FOLLOWING DOCUMENT(S)
OR TRUE COPIES THEREOF WITH ALL EXHIBITS:
SEE ATTACHED LIST OF DOCUMENTS SERVED




        ON:      NOKIA SOLUTIONS AND NETWORKS US LLC
        AT:      251 Little Falls Drive
                 Wilmington, DE 19808



 MANNER OF SERVICE: In compliance with Federal Code of Civil Procedure.
 Personal Service - By personally delivering copies of documents stated above.

DATE AND TIME OF DELIVERY: 5/13/2019 2:30:oo PM
PERSON SERVED: Lynanne Gares - Person Authorized to Accept



FEE FOR SERVICE: $225.oo                                                         I declare under penalty of perjury under the laws of the
                                                                                 State of California that the foregoing information contained
Not a Registered California Process Server
                                                                                 in the return of service and statement of service fees is true
County:
                                                                                 and correct and that this declaration was executed on
Registration No.                                                                 Tuesday, May 28, 2019
American Messenger Service, Inc.
420 Spruce Street, Suite B
San Diego, CA 92103
(619) 278-0891                                                                    Signature:


                                                                                                                                                    521632
                                                                         PROOF OF SERVICE
          Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 4 of 12

            United States District Court, Northern District of California
                          Northern District of California
         CONTINENTAL AUTOMOTIVE SYSTEMS, INC. vs. AVANCI, LLC, et al
                                   19-cv-2520-NC
                                                                            521632
SUMMONS IN A CIVIL ACTION

COMPLAINT FOR BREACH OF FRAND COMMITMENTS AND VIOLATIONS OF ANTITRUST AND UNFAIR
COMPETITION LAWS

CIVIL COVER SHEET

PLAINTIFF'S FRCP 7.1 CORPORATE DISCLOSURE STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
INTERESTED ENTITIES OR PERSONS

ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR DEADLINES

CIVIL STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS

STANDING FOR ALL JUDGES OF THE NORTHERN DISTRICT OF CALIFORNIA

STANDING ORDER REGARDING CASE MANAGEMENT IN CIVIL CASES

SETTLEMENT CONFERENCE STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS
                                  Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 5 of 12
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and Address):     Telephone No.:        858-720-8900                           FOR COURT USE ONLY

 Stephen S. Korniczky (SBN 135532)
 Sheppard, Mullin, Richter & Hampton, LLP
 12275 El Camino Real, Suite 200
 San Diego, CA 92130
                                                                                  ref. No. or File No.
 ATTORNEY FOR (NAME):         Continental Automotive Systems, Inc.                                        64DR-285202
 Insert name of court, judicial district or branch court, if any:

 United States District Court, Northern District of California
 Northern District of California
 450 Golden Gate Avenue
 San Francisco, CA 94102

 PLAINTIFF:
 CONTINENTAL AUTOMOTIVE SYSTEMS, INC.

 DEFENDANT
 AVANCI, LLC, et al


              PROOF OF SERVICE                                      I
                                                                    DATE                                   I   DEPT/ON
                                                                                                                         I   CASE NUMBER
                                                                                                                                           19-cv-2520-NC


                                                                    UNITED STATES DISTRICT COURT
                                                                       DECLARATION OF SERVICE
I, THE UNDERSIGNED, DECLARE UNDER PENALTY OF PERJURY THAT I WAS ON THE DATE HEREIN REFERRED TO OVER
THE AGE OF 18 YEARS AND NOT A PARTY TO THE WITHIN ENmLED AcnON. I SERVED THE FOLLOWING DOCUMENT(S)
OR TRUE COPIES THEREOF WITH ALL EXHIBITS:
SEE ATTACHED LIST OF DOCUMENTS SERVED




        ON:      OPTIS CELLULAR TECHNOLOGY
        AT:     1209 Orange Street
                Wilmington, DE 19801



MANNER OF SERVICE: In compliance with Federal Code of Civil Procedure.
Personal Service - By personally delivering copies of documents stated above.

DATE AND TIME OF DELIVERY: 5/13/2019 1:15:00 PM
PERSON SERVED: Amy McLaren - Person Authorized to Accept



FEE FOR SERVICE: $225.00                                                           I declare under penalty of perjury under the laws of the
                                                                                   State of California that the foregoing information contained
Not a Registered California Process Server
                                                                                   in the return of service and statement of service fees is true
County:
                                                                                   and correct and that this declaration was executed on
Registration No.                                                                   Tuesday, May 28, 2019
American Messenger Service, Inc.
420 Spruce Street, Suite B
San Diego, CA 92103
(619) 278-0891                                                                      Signature:



                                                                                                                                                     521633
                                                                           PROOF OF SERVICE
           Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 6 of 12

            United States District Court, Northern District of California
                          Northern District of California
         CONTINENTAL AUTOMOTIVE SYSTEMS, INC. vs. AVANCI, LLC, et al
                                   19-cv-2520-NC
                                                                            521633

SUMMONS IN A CIVIL ACTION

COMPLAINT FOR BREACH OF FRAND COMMITMENTS AND VIOLATIONS OF ANTITRUST AND UNFAIR
COMPETITION LAWS

CIVIL COVER SHEET

PLAINTIFF'S FRCP 7.1 CORPORATE DISCLOSURE STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
INTERESTED ENTITIES OR PERSONS

ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR DEADLINES

CIVIL STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS

STANDING FOR ALL JUDGES OF THE NORTHERN DISTRICT OF CALIFORNIA

STANDING ORDER REGARDING CASE MANAGEMENT IN CIVIL CASES

SETTLEMENT CONFERENCE STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS
                                 Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 7 of 12
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and Address):   Telephone No.:        858-720-8900                            FOR COURT USE ONLY

 Stephen S. Korniczky (SBN 135532)
 Sheppard, Mullin, Richter & Hampton, LLP
 12275 El Camino Real, Suite 200
 San Diego, CA 92130
                                                                                ref. No. or File No.
 ATTORNEY FOR (NAME):         Continental Automotive Systems, Inc.                                      64DR-285202
 Insert name of court, judicial district or branch court, if any:

 United States District Court, Northern District of California
 Northern District of California
 450 Golden Gate Avenue
 San Francisco, CA 94102

 PLAINTIFF:
 CONTINENTAL AUTOMOTIVE SYSTEMS, INC.

 DEFENDANT
 AVANCI, LLC, et al


              PROOF OF SERVICE                                                                           I   DEPT/DIV
                                                                                                                        I
                                                                                                                            CASE NUMBER
                                                                                                                                          19-cv-2520-NC


                                                                    UNITED STATES DISTRICT COURT
                                                                      DECLARATION OF SERVICE
I, THE UNDERSIGNED, DECLARE UNDER PENALTY OF PERJURY THAT I WAS ON THE DATE HEREIN REFERRED TO OVER
THE AGE OF 18 YEARS AND NOT A PARTY TO THE WITHIN ENffiLED ACTION. I SERVED THE FOLLOWING DOCUMENT(S)
OR TRUE COPIES THEREOF WITH ALL EXHIBITS:
SEE ATTACHED LIST OF DOCUMENTS SERVED




        ON:      OPTIS UP HOLDINGS, LLC
        AT:      1209 Ornage Street
                Wilmington, DE 19801



  MANNER OF SERVICE: In compliance with Federal Code of Civil Procedure •
. Personal Service - By personally delivering copies of documents stated above •

.DATE AND TIME OF DELIVERY: 5/13/2019 1:15:00 PM
 PERSON SERVED: Amy Mclaren - Person Authorized to Accept



FEE FOR SERVICE: $225.oo                                                         I declare under penalty of perjury under the laws of the
                                                                                 State of California that the foregoing information contained
Not a Registered California Process Server
                                                                                 in the return of service and statement of service fees is true
County:
                                                                                 and correct and that this declaration was executed on



                                                                                                       22i~
Registration No.
American Messenger Service, Inc.
420 Spruce Street, Suite B
San Diego, CA 92103
(619) 278-0891
                                                                                 ::::::~:e~ay
                                                                                                                        xander Tomasso


                                                                                                                                                    521634
                                                                        PROOF OF SERVICE
           Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 8 of 12

            United States District Court, Northern District of California
                          Northern District of California
         CONTINENTAL AUTOMOTIVE SYSTEMS, INC. vs. AVANCI, LLC, et al
                                   19-cv-2520-NC
                                                                            521634

SUMMONS IN A CIVIL ACTION

COMPLAINT FOR BREACH OF FRAND COMMITMENTS AND VIOLATIONS OF ANTITRUST AND UNFAIR
COMPETITION LAWS

CIVIL COVER SHEET

PLAINTIFF'S FRCP 7.1 CORPORATE DISCLOSURE STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
INTERESTED ENTITIES OR PERSONS

ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR DEADLINES

CIVIL STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS

STANDING FOR ALL JUDGES OF THE NORTHERN DISTRICT OF CALIFORNIA

STANDING ORDER REGARDING CASE MANAGEMENT IN CIVIL CASES

SETTLEMENT CONFERENCE STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS
                                 Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 9 of 12
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and Address):   Telephone No.:        858-720-8900                             FOR COURT USE ONLY

 Stephen S. Korniczky (SBN 135532)
 Sheppard, Mullin, Richter & Hampton, LLP
 12275 El Camino Real, Suite 200
 San Diego, CA 92130
                                                                                ref. No. or File No.
 ATTORNEY FOR (NAME):         Continental Automotive Systems, Inc.                                      64DR-285202
 Insert name of court, judicial district or branch court, if any:

 United States District Court, Northern District of California
 Northern District of California
. 450 Golden Gate Avenue
 San Francisco, CA 94102

 PLAINTIFF:
 CONTINENTAL AUTOMOTIVE SYSTEMS, INC.

 DEFENDANT
 AVANCI, LLC, et al


              PROOF OF SERVICE                                                       I   TIME            I   DEl'T/DIV

                                                                                                                         I
                                                                                                                             CASE NUMBER
                                                                                                                                           19-cv-2520-NC


                                                                    UNITED STATES DISTRICT COURT
                                                                      DECLARATION OF SERVICE
I, THE UNDERSIGNED, DECLARE UNDER PENALTY OF PERJURY THAT I WAS ON THE DATE HEREIN REFERRED TO OVER
THE AGE OF 18 YEARS AND NOT A PARTY TO THE WITHIN ENfilLED ACTION. I SERVED THE FOLLOWING DOCUMENT{S)
OR TRUE COPIES THEREOF WITH ALL EXHIBITS:
SEE ATTACHED LIST OF DOCUMENTS SERVED




        ON:      OPTIS WIRELESS TECHNOLOGY, LLC
        AT:     1209 Orange Street
                Wilmington, DE 19801



 MANNER OF SERVICE: In compliance with Federal Code of Civil Procedure.
 Personal Service - By personally delivering copies of documents stated above.

rDATE AND TIME OF DELIVERY: 5/13/2019 1:15:oo PM
 PERSON SERVED: Amy McLaren - Person Authorized to Accept



FEE FOR SERVICE: $225.00                                                         I declare under penalty of perjury under the laws of the
                                                                                 State of California that the foregoing information contained
Not a Registered California Process Server
                                                                                 in the return of service and statement of service fees is true
County:
                                                                                 and correct and that this declaration was executed on
Registration No.                                                                 Tuesday, May 28, 2019                             ~
American Messenger Service, Inc.




                                                                                                             ~Tom~~~
420 Spruce Street, Suite B
San Diego, CA 92103
(619) 278-0891                                                                    Signature:


                                                                                                                                                     521635
                                                                         PROOF OF SERVICE
          Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 10 of 12

            United States District Court, Northern District of California
                          Northern District of California
         CONTINENTAL AUTOMOTIVE SYSTEMS, INC. vs. AVANCI, LLC, et al
                                   19-cv-2520-NC
                                                                            521635

SUMMONS IN A CIVIL ACTION

COMPLAINT FOR BREACH OF FRANC COMMITMENTS AND VIOLATIONS OF ANTITRUST AND UNFAIR
COMPETITION LAWS

CIVIL COVER SHEET

PLAINTIFF'S FRCP 7.1 CORPORATE DISCLOSURE STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
INTERESTED ENTITIES OR PERSONS

ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR DEADLINES

CIVIL STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS

STANDING FOR ALL JUDGES OF THE NORTHERN DISTRICT OF CALIFORNIA

STANDING ORDER REGARDING CASE MANAGEMENT IN CIVIL CASES

SETTLEMENT CONFERENCE STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS
                                Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 11 of 12
 ATTORNEY OR PARlY WITHOUT ATTORNEY (Name, State Bar number, and Address):   Telephone No.:        858-720-8900                            FOR COURT USE ONLY

 Stephen S. Korniczky (SBN 135532)
 Sheppard, Mullin, Richter & Hampton, LLP
 12275 El Camino Real, Suite 200
 San Diego, CA 92130
                                                                                ref. No. or File No.
 ATTORNEY FOR (NAME):         Continental Automotive Systems, Inc.                                      64DR-285202
 Insert name of court, judicial district or branch court, if any:

 United States District Court, Northern District of California
 Northern District of California
 450 Golden Gate Avenue
 San Francisco, CA 94102

 PLAINTIFF:
 CONTINENTAL AUTOMOTIVE SYSTEMS, INC.

 DEFENDANT
 AVANCI, LLC, et al


              PROOF OF SERVICE
                                                                                                         I   DEPT/DIV

                                                                                                                        I   CASE NUMBER
                                                                                                                                          19-cv-2520-NC


                                                                    UNITED STATES DISTRICT COURT
                                                                      DECLARATION OF SERVICE
I, THE UNDERSIGNED, DECLARE UNDER PENALTY OF PERJURY THAT I WAS ON THE DATE HEREIN REFERRED TO OVER
THE AGE OF 18 YEARS AND NOT A PARTY TO THE WITHIN ENmLED ACTION. I SERVED THE FOLLOWING DOCUMENT(S)
OR TRUE COPIES THEREOF WITH ALL EXHIBITS:                               .
SEE ATTACHED LIST OF DOCUMENTS SERVED




        ON:      AVANCI, LLC
        AT:      1209 Orange Street
                Wilmington, DE 19801



 MANNER OF SERVICE: In compliance with Federal Code of Civil Procedure.
 Personal Service - By personally delivering copies of documents stated above.

DATE AND TIME OF DELIVERY: 5/13/2019 1:15:oo PM
PERSON SERVED: Amy Mclaren - Person Authorized to Accept



FEE FOR SERVICE:                   $225.oo
                                                                                 I declare under penalty of perjury under the laws of the
                                                                                 State of California that the foregoing information contained
Not a Registered California Process Server
                                                                                 in the return of service and statement of service fees is true
County:
                                                                                 and correct and that this declaration was executed on
Registration No.
                                                                                 Tuesday, May 28, 2019              ~
American Messenger Service, Inc.
420 Spruce Street, Suite 8
San Diego, CA 92103
(619) 278-0891                                                                    Signature:              {l~ ~r~       exander T         s o


                                                                                                                                                    521636
                                                                        PROOF OF SERVICE
          Case 5:19-cv-02520-NC Document 10 Filed 05/28/19 Page 12 of 12

            United States District Court, Northern District of California
                          Northern District of California
         CONTINENTAL AUTOMOTIVE SYSTEMS, INC. vs. AVANCI, LLC, et al
                                   19-cv-2520-NC
                                                                            521636

SUMMONS IN A CIVIL ACTION

COMPLAINT FOR BREACH OF FRANC COMMITMENTS AND VIOLATIONS OF ANTITRUST AND UNFAIR
COMPETITION LAWS

CIVIL COVER SHEET

PLAINTIFF'S FRCP 7.1 CORPORATE DISCLOSURE STATEMENT AND LOCAL RULE 3-15 CERTIFICATION OF
INTERESTED ENTITIES OR PERSONS

ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR DEADLINES

CIVIL STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS

STANDING FOR ALL JUDGES OF THE NORTHERN DISTRICT OF CALIFORNIA

STANDING ORDER REGARDING CASE MANAGEMENT IN CIVIL CASES

SETTLEMENT CONFERENCE STANDING ORDER MAGISTRATE JUDGE NATHANAEL M. COUSINS
